DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
No claims withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 2-4, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022.
Examiner maintains that different inventions require different search strategies
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rose et al (US PG Pub No. 2008/0078166).
Regarding claims 1 and 9, Rose teaches A control device for a series hybrid vehicle, the series hybrid vehicle including: 
an engine (16 figure 1), 
a catalyst (34 figure 1) that is disposed in an exhaust path (28 figure 1) of the engine and controls exhaust gas, 
a generator (18 figure 1) that generates electric power using power output from the engine, 
a battery (22 figure 1) that stores the electric power generated by the generator, and 
a traction electric motor (20 figure 1) that is driven with electric power of the battery, the control device comprising an electronic control unit configured to: 
acquire information on a temperature of the catalyst (100 figure 3); and 
when the information on the temperature of the catalyst is information corresponding to the temperature of the catalyst being equal to or higher than a predetermined temperature (114 figure 3 paragraph 34), change an operating point of the engine to an operating point that reduces a temperature of the exhaust gas while generating the electric power by the generator (116 figure 3 paragraph 36 reduce load on engine indicated change to reduce exhaust gas temperature and change in operating point. There is still load on engine and therefore engine is spinning and operating electric power by generator. See paragraph 30 that states generator generates electricity when load is on engine).
Regarding claim 8, Rose teaches wherein the electronic control unit is configured to perform low load operation of the engine when the electronic control unit determines at a predetermined timing that the temperature of the catalyst is not going to become lower than a catalyst deactivation temperature, based on the information on the temperature of the catalyst (114 and 122 figure 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US PG Pub No. 2008/0078166) in view of Inada (US Patent No. 6,470,985).
Regarding claim 6, Rose does not explicitly teach however Inada teaches wherein: the electronic control unit is configured to move the operating point to an engine operation line that maintains an amount of power generation of the generator and reduces an engine speed; and
 the engine operation line is included in a plurality of engine operation lines defined on a two-dimensional map that is determined by engine torque and the engine speed (figure 7 column 6 line 30-60 Y’ or Y”).


Allowable Subject Matter
Claims 2-5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Inada et al (US Patent No. 6,470,985) teaches the electronic control unit is configured to move the operating point to a power generation operation line that reduces an amount of power generation of the generator at the same engine speed; 
the power generation operation line is included in a plurality of power generation operation lines defined on a two-dimensional map that is determined by a engine speed and the amount of power generation of the generator (figure 7 column 3 line 30-64 Y’ or Y”).
However Indada does not teach the electronic control unit is configured to move the operating point to a power generation operation line that reduces an amount of power generation of the generator at the same vehicle speed; 
the power generation operation line is included in a plurality of power generation operation lines defined on a two-dimensional map that is determined by a vehicle speed and the amount of power generation of the generator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747